MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of October 30, 2009, is entered into by and among GC China Turbine Corp., a
Nevada corporation (the "Company"), Golden Wind Holdings Limited ("Make Good
Pledgor"), Clarus Capital Hong Kong Limited (“Agent”), Capitol City Escrow,
Inc., as escrow agent ("Escrow Agent") and the investors that have executed a
counterpart signature page to this Make Good Agreement (each, an “Investor” and
collectively, the “Investors”).
 
WHEREAS, each of the Investors has entered into a Securities Purchase Agreement,
dated between October 5, and November 13, 2009 (the "Purchase Agreement"),
evidencing their participation in the Company's private placement offering (the
"Offering") of equity securities. As an inducement to the Investors to
participate in the Offering and as set forth in the Purchase Agreement, Make
Good Pledgor agreed to place the Escrow Shares (as defined in Section 3 hereto)
into escrow for the benefit of the Investors in the event the Company fails to
satisfy certain After-Tax Net Income (as defined below) thresholds;
 
WHEREAS, pursuant to the requirements of the Purchase Agreement, the Company and
Make Good Pledgor have agreed to establish an escrow on the terms and conditions
set forth in this Make Good Agreement;


WHEREAS, Agent has agreed to act as agent for the Investors pursuant to the
terms and conditions of this Make Good Agreement ; and
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement.
 
2. Appointment of Escrow Agent and Agent.


a.           Make Good Pledgor, each Investor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.


b.           Each Investor hereby appoints Agent, and Agent hereby agrees, to
act as representative to Investor to make calculations and provide instructions
to the Escrow Agent under Section 5.

 
3. Establishment of Escrow. Within three (3) business days following the Closing
Date, Make Good Pledgor shall deliver, or cause to be delivered, to the Escrow
Agent certificates evidencing a number of shares of common stock of the Company
equal to 640,000 shares of common stock of the Company (as equitably adjusted
for any stock splits, stock combinations, stock dividends or similar
transactions) (the “Escrow Shares”), along with stock powers executed in blank
(or with such other instruments of transfer as in accordance with the
requirements of the Company’s Transfer Agent). The Company shall notify the
Investors as soon as the Escrow Shares have been deposited with the Escrow
Agent. The Make Good Pledgor understands and agrees that the Investor’s right to
receive Escrow Shares shall continue to run to the benefit of each Investor even
if such Investor shall have transferred or sold all or any portion of its
Shares, and that each Investor shall have the right to assign its rights to
receive all or any such shares of common stock to other persons in conjunction
with negotiated sales or transfers of any of its Shares.  As used in this Make
Good Agreement, “Transfer Agent” means Holladay Stock Transfer or such other
entity hereafter retained by the Company as its stock transfer agent as
specified in writing from the Company to the Escrow Agent and Agent.
 
4. Representations of Make Good Pledgor. Make Good Pledgor hereby represents and
warrants to each Investor as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
a.           Such Make Good Pledgor has all individual power and authority to
enter into this Agreement and to carry out its obligations hereunder. This
Agreement has been duly executed by such Make Good Pledgor, and when delivered
by such Make Good Pledgor in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Make Good Pledgor, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
b.           All of the Escrow Shares are validly issued, fully paid and
nonassessable shares of the Company, and free and clear of all pledges, liens
and encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of common stock of the Company.
 
c.           Performance of this Make Good Agreement and compliance with the
provisions hereof will not violate any provision of any applicable law and will
not conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
5. Disbursement of Escrow Shares.
 
a.           Make Good Pledgor agrees that if the After-Tax Net Income (as
defined below) for the fiscal year ended December 31, 2010 reported in the
Company's  Annual Report on Form 10-K for the fiscal year ending December 31,
2010 (the “2010 Actual ATNI”), as filed with the Securities Exchange Commission
(the “2010 Annual Report”), is less than $12,500,000 (the “2010 Guaranteed
ATNI”), Agent shall provide written instruction (with a copy to the Company) to
the Escrow Agent to instruct the Transfer Agent to transfer to the Investors on
a pro rata basis (determined by dividing each Investor’s Investment Amount by
the aggregate of all Investment Amounts purchased by the Investors under the
Purchase Agreement) for no consideration other than payment for their respective
Investment Amount paid to the Company at Closing, a number of shares of common
stock of the Company equal to: [($12,500,000 - the actual After-Tax Net Income
reported in the 2010 Annual  Report)/$2,500,000] * Escrow Shares, the result of
which shall be referred to herein as the “2010 Make Good Shares,” provided, that
the number of 2010 Make Good Shares shall in no event exceed 640,000 shares (as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions). The term After-Tax Net Income or ATNI shall mean the
after-tax net income of the Company and its consolidated subsidiaries prepared
in accordance with U.S. GAAP consistently applied; provided in the event that
the release of the 2010 Make Good Shares to the Investor or any Escrow Shares to
the Make Good Pledgor is deemed to be an expense or deduction from
revenues/income of the Company for the applicable year, as required under U.S.
GAAP, then such expense or deduction shall be excluded for purposes of
determining whether or not the 2010 Guaranteed ATNI has been achieved by
the Company.


b.           The Escrow Agent need only rely on the letter of instruction from
Agent and will disregard any contrary instructions.  The Escrow Agent shall be
entitled to rely on the calculations provided by Agent in releasing the Escrow
Shares for disbursement, with no further responsibility to calculate or confirm
amounts.  If the Company's audited consolidated financial statements for the
fiscal year ended December 31, 2010 specify that the 2010 Guaranteed ATNI shall
have been achieved, no transfer of the Escrow Shares shall be made to the
Investors and Agent shall immediately provide written instruction (with a copy
to the Company) to the Escrow Agent to return all Escrow Shares deposited with
the Escrow Agent to Make Good Pledgor within seven (7) business days after the
date which the 2010 Annual Report is filed with the Securities Exchange
Commission, provided that Escrow Agent is given notice by Agent of the 2010
Annual Report’s filing and results.  Subject to the timing of the Transfer
Agent, transfers of 2010 Make Good Shares required under this Section shall be
made to Investors within seven (7) business days after the date which the 2010
Annual Report is filed with the Securities Exchange Commission, provided that
Escrow Agent is given notice by Agent of the 2010 Annual Report’s filing and
results.
 
 
 

--------------------------------------------------------------------------------

 
 
c.           The Escrow Agent covenants and agrees that upon any transfer of
2010 Make Good Shares to Investors in accordance with this Make Good Agreement,
the Escrow Agent shall promptly instruct the Transfer Agent to reissue such 2010
Make Good Shares in the applicable Investor’s name and deliver the same as
directed by such Investor.


d.           The Company and Made Good Pledgor covenant and agree, to provide
the Escrow Agent with certified tax identification numbers by furnishing
appropriate forms W-9 or W-8 and such other forms and documents that the Escrow
Agent may request, including appropriate W-9 or W-8 forms for each Investor. The
Company and Make Good Pledgor understand that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, and the
Regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the investment of the Escrow Shares.


6. Duration. This Make Good Agreement shall terminate on the sooner of (i) the
distribution of all the Escrow Shares or (ii) June 30, 2011. The Company agrees
to promptly provide the Agent written notice of the filing with the Securities
Exchange Commission of any financial statements or reports referenced herein.
 
7. Escrow Shares. If 2010 Make Good Shares are deliverable to the Investors
pursuant to the Purchase Agreement and in accordance with this Make Good
Agreement, (i) Make Good Pledgor covenants and agrees to execute all such
instruments of transfer (including stock powers and assignment documents) as are
customarily executed to evidence and consummate the transfer of the 2010 Make
Good Shares from Make Good Pledgor to the Investors, to the extent not done so
in accordance with Section 5, and (ii) following its receipt of the documents
referenced in Section 5, the Company and Escrow Agent covenant and agree to
cooperate with the Transfer Agent so that the Transfer Agent promptly reissues
such 2010 Make Good Shares in the applicable Investor’s name and delivers the
same as directed by such Investor. Until such time as (if at all) the Escrow
Shares are required to be delivered pursuant to the Purchase Agreement and in
accordance with this Make Good Agreement, any dividends payable in respect of
the Escrow Shares and all voting rights applicable to the Escrow Shares shall be
retained by Make Good Pledgor.
 
8. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive any
Escrow Shares, Escrow Agent and/or Agent shall have the right to consult and
hire counsel and/or to institute an appropriate interpleader action to determine
the rights of the parties. Escrow Agent and/or Agent are also each hereby
authorized to institute an appropriate interpleader action upon receipt of a
written letter of direction executed by the parties so directing the Escrow
Agent or Agent. If Escrow Agent or Agent is directed to institute an appropriate
interpleader action, it shall institute such action not prior to thirty (30)
days after receipt of such letter of direction and not later than sixty (60)
days after such date. Any interpleader action instituted in accordance with this
Section 8 shall be filed in any court of competent jurisdiction in the State of
New York or the State of California, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent and Agent shall be
relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Make Good Agreement with respect to the Escrow Shares and
any other obligations hereunder.


9. Exculpation and Indemnification of Escrow Agent and Agent.
 
a.           Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise. Escrow Agent acts
under this Make Good Agreement as a depositary only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. Escrow Agent will
have no duties or responsibilities other than those expressly set forth herein.
Escrow Agent will be under no liability to anyone by reason of any failure on
the part of any party hereto (other than Escrow Agent) or any maker, endorser or
other signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Agent’s sole obligation under this Make Good Agreement is to
provide written instructions to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 5 hereof)
directing the distribution of the Escrow Shares.  Agent will provide such
written instructions upon review of the relevant After Tax Net Income amounts
reported in such periodic financial reports as specified in Section 5 hereof.
Agent is not charged with any obligation to conduct any investigation into the
financial reports or make any other investigation related thereto.  In the event
of any actual or alleged mistake or fraud of the Company, its auditors or any
other person (other than Agent) in connection with such financial reports of the
Company, Agent shall have no obligation or liability to any party hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, absent gross negligence
or willful misconduct. Escrow Agent may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Make Good
Agreement and no other or further duties or responsibilities shall be implied,
including, but not limited to, any obligation under or imposed by any laws of
the State of Nevada upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
c.           The Company and the Make Good Pledgor each hereby, jointly and
severally, indemnify and hold harmless each of Escrow Agent, Agent and any of
its principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Agent in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this Make
Good Agreement or the services of Escrow Agent or Agent hereunder; except, that
if Escrow Agent or Agent is guilty of willful misconduct or gross negligence
under this Make Good Agreement, then Escrow Agent or Agent, as the case may be,
will bear all losses, damages and expenses arising as a result of its own
willful misconduct or gross negligence. Promptly after the receipt by Escrow
Agent or Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent or
Agent, as the case may be, will notify the other parties hereto in writing. For
the purposes hereof, the terms "expense" and "loss" will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 9 shall survive the termination of
this Make Good Agreement, and the resignation or removal of the Escrow Agent.
 
10. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit A,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses prior to receiving written
approval from the Company, which approval shall not be unreasonably withheld.
 
 
 

--------------------------------------------------------------------------------

 
 
11. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
12. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder related to the receipt and transfer of the Escrow Shares. Promptly
after the termination of this Make Good Agreement or as may reasonably be
requested by the parties hereto from time to time before such termination,
Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by Escrow Agent to be a complete and
accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
13. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by fax,  registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed  below and as to each
Investor, the address on such Investor’s counterpart signature page to this Make
Good Agreement:



GC China Turbine Corp.
No. 86, Nanhu Avenue
East Lake Development Zone, Wuhan, China
Attention: Mr. Hou Tie Xin, Chairman
Phone No.: +86 27 8798 5051
Facsimile No.: +86 27 8798 5096


Golden Wind Holdings Limited
P.O. Box 957
Offshore Incorporations Centre
Road Town, Tortola, British Virgin Islands
Attn:  Xu Hong Bing
Phone No.: +86 27 8798 5051
Facsimile No.: +86 27 8798 5096



Clarus Capital Hong Kong Limited
404 Park Avenue South, 2nd Floor
New York, NY 10016
Attn: James King
Phone:  201 320 6968
Facsimile No.: 646 861 6575



Capitol City Escrow, Inc.
3838 Watt Avenue, Suite F610
Sacramento, CA 95821
Attn: Donna Grady
Phone # (916) 484-4950
Fax # (916) 484-4959
 
 
 

--------------------------------------------------------------------------------

 
 
Transfer Agent
Holladay Stock Transfer
2939 N 67th Place
Scottsdale, AZ 85251
Attn:  Thomas C. Laucks
Phone No.: 480-481-3940
Facsimile No.: 480-481-3941


14. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
15. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
16. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada without giving effect to the
principles of conflicts of laws thereof.
 
17. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
18. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
19. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 

 
COMPANY:
     
GC CHINA TURBINE CORP.
     
By:_____________________________
 
Name: Marcus Laun
 
Title: Director
     
Address:
 
1694 Falmouth Road, Suite 147
 
Centerville, MA 02632
 
Attn: Marcus Laun, Director
 
Fax #
     
MAKE GOOD PLEDGOR:
     
GOLDEN WIND HOLDINGS LIMITED
     
By:_____________________________
 
Name: Xu Hong Bing
     
Address:
 
P.O. Box 957
 
Offshore Incorporations Centre
 
Road Town, Tortola, British Virgin Islands
 
Attn: Xu Hong Bing
 
Fax #
     
AGENT:
     
CLARUS CAPITAL LIMITED
     
By:_____________________________
 
Name: James King
     
Address:
 
404 Park Avenue South, 2nd Floor
New York, NY 10016
 
Fax # 646 861 6575

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE
PAGE FOR OTHER PARTIES FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 

 
ESCROW AGENT:
     
CAPITOL CITY ESCROW, INC.
     
By:_______________________________
 
Name:  Donna Grady
 
Title:     ___________________________
     
Address:
 
3838 Watt Avenue, Suite F610
 
Sacramento, CA 95821
 
Attn: Donna Grady
 
Phone # (916) 484-4950
 
Fax # (916) 484-4959
     
dgrady@capitolcityescrow.com



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE
PAGE FOR OTHER PARTIES FOLLOWS]


 
 

--------------------------------------------------------------------------------

 
 
MAKE GOOD ESCROW AGREEMENT
COUNTERPART SIGNATURE PAGE
 

 
NAME OF INVESTOR
      ________________________________________       
By:______________________________________ 
 
        Name: 
 
        Title: 
     
Shares Subscribed For: ______________________
     
Investment Amount: $_______________________
     
Tax ID No.:_______________________________
     
ADDRESS FOR NOTICE
     
c/o: ___________________________________
     
Street: _________________________________
     
City/State/Zip:___________________________
     
Attention:______________________________
     
Tel:___________________________________
     
Fax:___________________________________
     
DELIVERY INSTRUCTIONS
 
               (if different from above)
     
c/o: ___________________________________
     
Street: _________________________________
     
City/State/Zip:___________________________
     
Attention:______________________________
     
Tel:___________________________________



 
 

--------------------------------------------------------------------------------

 
 